DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel Cornelis Van Der Laan (US PG. Pub. 2015/0018221).

Regarding claim 1 – Daniel teaches a superconducting device (figs. 2, 4B & 5), comprising: a superconducting cable (10’/40 [paragraph 0049 & 0062] Daniel states, “superconducting cables 10, 10’…superconducting cable 40”) having first and second ends and a plurality of superconducting tapes (121, 122, 123, 124 [paragraph 0025] Daniel states, “superconducting tapes 12”) in a plurality of phases (phase 1 to phase 4) extending between the first and second ends of the cable (10’), the plurality of phases including a first phase (“phase 1”), and at least one further phase (phase 2 to phase 4), each phase having one or more of the superconducting tapes (121, 122, 123, 124); wherein the one or more superconducting tapes (121) of the first phase is in electrical contact with one or more superconducting tapes (122) of the at least one further phase (“phase 2”) through at least one resistive barrier (elements 16 and 20 [paragraph 0023 & 0032] Daniel states, “electrically insulating material 16…non-superconducting electrically conductive material 20”) that prevents current ([paragraph 0023] Daniel states, “The insulating material 16 between each pair of adjacent phases may be any suitable material that provides suitable electrical insulating characteristics and mechanical flexibility to function as described herein”) from passing between the first phase and the at least one further phase ([paragraph 0023 & 0026] Daniel states, “electrically insulating material 16 is arranged between phase 1 and phase 2…electrically conductive material 20 is wound between adjacent winds of superconducting tapes 12 in one or more (or each layer) of one or more, but not all of the phases”; claimed structure shown in figure 2 and will have equivalent property) in the absence of a voltage between one or more of the superconducting tapes (121) of the first phase (“phase 1”) or the at least one further phase (“phase 2”); and wherein the first phase (“phase 1”) on the first end (fig. 5, right end) of the superconducting cable (10’/40 [paragraph 0062] Daniel states, “superconducting cable 40”) is electrically connected in series (see fig. 5) to the at least one further phase (“phase 2”) on the second end of the superconducting cable ([paragraph 0043] Daniel states, “From phase 1 of the cable end 40b, electrical communication is provided (to allow current to flow) to phase 2 of the cable end 40a, then through the cable 40 to phase 2 of the cable end 40b”).

Regarding claim 2 – Daniel teaches a superconducting device of claim 1, wherein the first end of the superconducting cable (figs. 2, 4B, & 5)  has a tapered configuration that exposes the one or more of the superconducting tapes (121) of the first phase (figure 4B shows the superconducting cable 40 having a first and second ends tapered and exposing the superconducting tapes); wherein the second end of the superconducting cable has a tapered configuration that exposes one or more of the superconducting tapes of the at least one further phase (“phase 2” [paragraph 0045] Daniel states, “each of the superconducting cables is provided with two cable ends (or connectors) that are stripped or otherwise configured similar to the cable ends 40a and 40b described with reference to FIG. 5”), and wherein a connector (fig. 8, 60 [paragraph 0049] Daniel states, “female connector structure 60”) electrically connects the one or more superconducting tapes (121) of the first phase (“phase 1”) on the first end of the superconducting cable (10, 40, 70) to the one or more superconducting tapes (122) of the at least one further phase (“phase 2”) on the second end of the superconducting cable in series ([paragraph 0050] Daniel states, “When secured to the cable end of the cable 70, the plurality of conductive portions 61-64 are arranged adjacent and in electrical communication with the respective phases of the superconducting cable 70 that are exposed at the cable end (or connector) of the cable 70, such that conductive portion 61 electrically connects with phase 1, conductive portion 62 electrically connects with phase 2”).

Regarding claim 3 – Daniel teaches a superconducting device of claim 1, wherein the plurality of superconducting tapes (fig. 2, elements 121, 122, 123, 124) are wound around a former ([paragraph 0022] Daniel states, “former 14”) in a plurality of layers, wherein the first phase (“Phase 1”) includes one or more of the plurality of layers, and wherein the at least one further phase (“Phase 2”) includes a further one or more of the plurality of layers (claimed structure shown in figure 2).

Regarding claim 4 – Daniel teaches a superconducting device of claim 1, further comprising the resistive barrier (fig. 2, 16/20), wherein the resistive barrier (16/20) includes at least one layer of one or more metal tapes (20 [paragraph 0057] Daniel states, “In embodiments in which the tapes are wound with their superconducting film on the inside, current exits the superconducting film and flows through a non-superconducting electrically conductive interface structure, such as copper, or solder”) located between the first phase (“phase 1”) and the at least one further phase (phases 2 to 4).
 
Regarding claim 5 – Daniel teaches a superconducting device of claim 1, further comprising the resistive barrier (fig. 2, 16/20), wherein the resistive barrier (16/20) includes one or more of a metal (20 [paragraph 0057] Daniel states, “In embodiments in which the tapes are wound with their superconducting film on the inside, current exits the superconducting film and flows through a non-superconducting electrically conductive interface structure, such as copper, or solder”), insulating, ceramic or organic coating or interface between the first phase (“phase 1”) and the at least one further phase (phases 2 to 4).

Regarding claim 6 – Daniel teaches a superconducting device of claim 1, wherein the first phase (fig. 2, “phase 1”) comprises a plurality of phases that are connected together in parallel, the at least one further phase (“phase 2”) comprises a plurality of further phases that are connected together in parallel ([paragraph 0026] Daniel states, “the superconducting tape(s) 12 in one or more (or all) of the layers in one or more (or all) of the phases are wound in parallel with one or more (a plurality of) strips of a non-superconducting, electrically conductive material such as, but not limited to copper, silver”).

Regarding claim 9 – Daniel teaches a superconducting device of claim 1, wherein at least two of the further phases (“phase 2” & “phase 3”) are electrically insulated from each other (insulated from each other by insulating material 16 [paragraph 0023] Daniel states, “electrically insulating material 16”).

Regarding claim 10 – Daniel teaches a superconducting device of claim 9, wherein the first phase (fig. 2, “phase 1”) comprises a plurality of phases that are connected together in parallel, the at least one further phase (“phase 2”) comprises a plurality of further phases that are connected together in parallel ([paragraph 0026] Daniel states, “the superconducting tape(s) 12 in one or more (or all) of the layers in one or more (or all) of the phases are wound in parallel with one or more (a plurality of) strips of a non-superconducting, electrically conductive material such as, but not limited to copper, silver”).

Regarding claim 12 – Daniel teaches a superconducting device of claim 1, wherein the at least one further phase (fig. 2, phase 2 and phase 3) comprises a second phase (“phase 2”) and a third phase (“phase 3”), and wherein the first phase (“phase 1”) is in electrical contact with the at least one second phase (“phase 2”) through a first resistive barrier (barrier 16/20 located on “phase 1”) of the at least one resistive barriers, and wherein the at least one second phase (“phase 2”) is in electrical contact with the at least one third phase (“phase 3”) through a second resistive barrier (barrier 16/20 located on “phase 2”) of the at least one resistive barriers (claimed structure shown in figure 2 [paragraph 0057] Daniel states, “current exits the superconducting film and flows through a non-superconducting electrically conductive interface structure, such as copper, or solder (or a combination thereof) from the inside outward, flowing around the resistive buffer layers of the tapes. In particular embodiments, this non-superconducting electrically conductive interface structure is formed by a metal or other electrically conductive material that is plated around the superconducting tapes, or through a metal or other conductive material that is wound underneath the tapes in each phase, or through a metal or other conductive material that is wound in parallel with the superconducting tapes in each layer, or through solder that has flowed between the tapes of the cable”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Cornelis Van Der Laan in view of Demarmels et al. (US Patent 5689223).

Regarding claim 13 – Daniel teaches a superconducting device (figs. 2, 4B & 5) comprising a superconducting cable (10’/40 [paragraph 0049 & 0062] Daniel states, “superconducting cables 10, 10’…superconducting cable 40”) having a plurality of layers of superconducting material (121, 122, 123, 124 [paragraph 0025] Daniel states, “superconducting tapes 12”) arranged in a plurality of phases (phase 1 – phase 4), and at least one insulating barrier (16 [paragraph 0023] Daniel states, “electrically insulating material 16”) electrically separating the phases from each other (claimed structure shown in figure 2), and a connector structure (figs. 9A-9C, 60 [paragraph 0051] Daniel states, “female connection structure 60”) connecting first and second ends of the superconducting cable ([paragraph 0053] Daniel states, “Connections between two or more female connectors 60 in which the cable ends (or connectors) of respective superconducting cables 70”).
 	Daniel fails to teach wherein the connector structure electrically connecting at least two of the phases in parallel and connecting the two parallel-connected phases in series with at least another two of the phases that are also connected in parallel.
 	Demarmels teaches having a connector structure (fig. 3 [title] Demarmels states, “Superconducting Coil”) wherein the connector structure electrically connecting at least two of the phases (L1 and L2 on subunit N1) in parallel ([column 3 lines 13-15] Demarmels states, “high-temperature superconductor, and are connected in parallel via line connectors or contacts or silver plates (5)”) and connecting the two parallel-connected phases (L1 and L2 on subunit N1) in series (in series through lines 6 & 7) with at least another two of the phases (L1 and L2 of subunit N2) that are also connected in parallel ([column 3 lines 9-12] Demarmels states, “neighboring high-temperature superconductor layers (L1, L2) which are embedded in a glass-fiber reinforced epoxy resin and, on the end side, are connected in series via electrical lines (6, 7)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the superconducting device having a superconducting cable with a plurality of phases as taught by Daniel with the connector structure having a specific arrangement (series & parallel) between the plurality of phases as taught by Demarmels because Demarmels states, “In the case of a plurality of layers (L1, L2), as in the case of the connection represented, the current is transposed between the layers in order to minimize AC losses. This is the best transposition which can be achieved with currently known high-temperature superconductors” [column 3 lines 15-20]. 

Regarding claim 14 – Daniel in view of Demarmels teaches a superconducting device of claim 13 wherein each of the first and second ends of the superconducting cable (Daniel; fig. 4B) are tapered (see tapering as shown in figure 4B) to expose the plurality of phases (phase 1 to phase 4) at each end, for connection through the connector structure (figure 8 shows the connector structure 60 connecting each phase (phase 1 to phase 4) with a specific conductive portion (61-64) of the connector structure 60).

Allowable Subject Matter
 	Claims 7-8, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hull et al. (US PG. Pub. 2012/0286523) discloses reconfigurable stators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847